DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 11-12, 14-19, 24-25, 27, 31, 36-39, and 43-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding independent claims 1, 18, 24, and 27, the instant Specification does not disclose a 5 to 7 layer coating where the total physical thickness of the high RI layer is greater than 28% of the total thickness of the coating. Instead the instant Specification has a ratio of 30% or more. The example which has this ratio is not for a 5 to 7 layer coating (see instant Specification, [00127] and [00158]). Further, the instant Specification does not disclose a physical thickness range for the low RI layer. Instead an optical thickness range is provided (instant Specification, [00124]). Therefore, the claims contain substrate matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
The remaining claims are rejected for depending on one of the independent claims listed above.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 11-12, 14-19, 24-25, 27, 31, 36-39, and 43-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 18, 24, and 27, it is not clear what is intended by the term “the at least one low RI layer disposed on the major surface of the substrate has a physical thickness…” There are multiple low RI layers disposed on the substrate so it is not clear if this is the layer directly on the substrate, if it may be any of the layers on the substrate, if it is for each of the low RI layers on the substrate, or if it is the combined thickness of the low RI layers on the substrate.
The remaining claims are rejected for depending on one of the above cited independent claims.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1, 3-8, 11-12, 14-15, 17-19, 24, 25, 27, 31, and 43-52 are rejected under 35 U.S.C. 103 as obvious over Henn et al. (US Pub. 2015/0355382 A1) in view of Suzuki et al. (US Pub. 2010/0027383 A1) And Lu et al. (US Pub. 2007/0030569 A1).
Regarding claims 1, 4-7, 24, 43, 44, 51, and 52, Henn discloses a coated substrate with a scratch-resistant anti-reflection coating (abstract) comprising at least 5 dielectric layers with the first layer closest to the substrate being a low refractive index layer and the layers alternating with low and high refractive index layers ([0053]) where the total thickness of the coating is at most 600 nm (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.) ([0055]). The first low refractive index layer closest to and touching the substrate has a thickness of 10 to 60 nm ([0054]) and is SiO2
Henn does not specifically disclose the haze, average roughness, RMS, scattered light intensity at a polar scattering angle of about 40 degrees or less or at about 20 degrees or less after a 500-cycle abrasion using a Taber test. However, Henn does disclose minimal change to the coated substrate after a mechanical stress test called the Bayer test which is considered more intense than the 500-cycle Taber Test since the coated substrate is abraded for 13,500 abrasions (Henn, [0049]-[0051]). Further, given the similarity in the structure of the coated substrate to the claimed anti-reflection coating on a substrate as discussed above, the claimed properties would be expected in the coated substrate in Henn. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
Henn discloses the coating exhibiting good mechanical strength and scratch resistance attributable to a hard material layer for the high refractive index layer ([0056]) but does not specifically discloses the article having a maximum hardness of 10 GPa or greater as claimed.
Suzuki, discloses where the content of silicon nitride in the region to a depth of 150 nm from the outside surface of the coating is 30 to 50 vol% will result in a hardness of at least 24000 N/mm2 (24 GPa) (Suzuki, abstract, [0011], [0014] and Table 1). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the coating in Henn could be designed so that the hard high refractive index layer that contains SiN is present at a region to a depth of 150 nm at 30 
Henn discloses the coated substrate is an anti-reflective coating but does not disclose the single side average photopic light reflectance for the coated substrate.
Lu discloses a coated article which includes a broad band antireflection coating alternating refractive index layers (abstract, [0017] and [0003]-[0005]) where by changing the thickness ratios between the layers, one can have certain control on the bandwidth of the broad band antireflection ([0023] and [0025]), and where the design can include minimized or reduced photopic reflection of less than about 1% and most preferably less than about 0.45% ([0029]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the thickness ratio between the layers in Henn should be adjusted to have a reduced photopic reflection of 1% or less under any desired lighting as taught in Lu as desired characteristics in an antireflection coating (Lu, [0029]-[0030]).
Regarding claims 3, 11, 18, and 27
Henn does disclose a colorless design or the coated substrate being color neutral, and Lu discloses that it is desired for antireflection coatings to be color neutral in reflection and transmission which is achieved by design optimization (Henn, [0055] and Lu, [0030]). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the thickness ratio between the layers in Henn should be adjusted to maintain color neutrality in reflection and transmission as taught in Lu as desired characteristics in an antireflection coating (Lu, [0030]). Although Henn in view of Lu and Suzuki does not specifically disclose the claimed color shift and reflectance angular color shifts claimed, these properties are a result of color neutrality so would be obvious to design depending on the final desired color properties of the coated article. Wherein the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the claimed color shifts and/or reflectance angular color shifts involves only routine skill in the art, absent a showing of criticality. MPEP 2144.05 II.
Regarding claims 8, 25 and 31, Henn discloses the thickness of the high refractive index layers being 10 to 40 nm and 100 to 1000 nm ([0054]) which gives a total thickness of 110 to 1040 nm which overlaps the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12, Henn discloses the maximum reflectance over the wavelength from the range of 400 nm to 480 nm is greater than over the wavelength of 500 to 600 nm and 640 to 710 nm (Figs. 4 and 5). Although these results are for specific 
Regarding claims 14, 15, and 45, Henn discloses the substrate is glass specifically lime-soda glass, aluminosilicate glasses, borosilicate glasses, and glass ceramics ([0042]).
Regarding claim 17, Henn in view of Suzuki and Lu discloses the article of claim 1 as discussed above. Henn does not specifically disclose the article further comprising any one or more of an easy-to-clean coating, diamond-like carbon coating and scratch resistant coating. 
Suzuki discloses a transparent member with an antireflection coating (abstract) and further comprising a stain resistant coating (considered an easy-to-clean coating or scratch resistant coating) ([0016]-[0017]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further include the stain resistant coating taught in Suzuki on the article in Henn to have an article that exhibits water and oil repellency and abrasion resistance (Suzuki, [0017]).
Regarding claim 19, Henn does not specifically disclose the haze, average roughness, RMS, scattered light intensity at a polar scattering angle of about 40 degrees or less or at about 20 degrees or less after a 500-cycle abrasion using a Taber test. However, Henn does disclose minimal change to the coated substrate after a mechanical stress test called the Bayer test which is considered more intense than the 500-cycle Taber Test since the coated substrate is abraded for 13,500 abrasions (Henn, prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).	
Regarding claim 46, Henn discloses the coated substrate as an optical component, cooktop, viewing window for watch glasses (electronic component), or as a display for a tablet, cell phone, especially as a touch display ([0057]).
Regarding claims 47-50, Henn discloses the hard high refractive index layer as AlN doped with SiN ([0041]) with a refractive index of 1.95 to 2.1 ([0017]). Henn does not disclose the high refractive index layer comprising SiOxNy. 
Lu discloses that the high refractive index layer may include a metal oxynitride where examples of metals include silicon so that silicon oxynitride is taught as a component of a high refractive index layer (Lu, [0022]). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the high refractive index layer in Henn may include silicon oxynitride as a known suitable component for a high refractive index layer for an antireflection coating as taught in Lu (Lu, [0022]).
In the alternative, claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Henn in view of Suzuki and Lu as applied to claim 1 above, and further in view of Watanabe et al. (US Pub. 2009/0052041 A1).
Henn in view of Suzuki and Lu discloses the article of claim 1 as discussed above. Henn does not specifically disclose an Ra value for the article. 
Watanabe discloses an anti-reflection film with a mean roughness, Ra, in the range of 1.5 nm to 3.0 nm (abstract). 
It would have been obvious to one ordinary skill in the art at the time of the invention to give the antireflection coating in Henn a similar roughness to the one taught in Watanabe to have an anti-reflection film where the water vapor permeability is not too low because of the dense film structure and adequate mechanical characteristics such as rub resistance can be obtained (see Watanabe, [0049]). Further, given the high hardness of the coating in Henn in view of Suzuki and Lu which is the same hardness as claimed (see discussion above), it would be expected that the roughness would not be significantly changed after an abrasion test.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Henn in view of Suzuki and Lu as applied to claim 15 above, and further in view of Lee et al. (US Pub. 2010/0028607 A1).
Henn in view of Suzuki and Lu discloses the article of claim 15 as discussed above. Henn discloses chemically strengthening the glass ([0042]) but does not specifically disclose chemically strengthening the glass to have a compressive stress layer with a surface compressive stress of at least 250 MPa to a depth of 10 microns.
Lee discloses a method of chemically strengthening a glass to provide a compressive strength at the surface of the glass that is sufficient to arrest flaws introduced by contact forces at the surface of the glass while having sufficiently deep compressive depth-of-layer for high mechanical reliability (abstract). The compressive 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the chemically strengthened glass taught in Lee with a compressive stress is at least 200 MPa to a depth of layer of at least 50 microns as the glass substrate in Henn to have a glass that is sufficient to arrest flaws introduced by contact forces at the surface of the glass while having sufficiently deep compressive depth-of-layer for high mechanical reliability (Lee, abstract).
Claims 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henn in view of Suzuki and Lu as applied to claims 1, 18, 24, or 27 above, and further in view of Reymond et al. (US Pub. 2009/0104385 A1).
Henn discloses reflectance of 2% or less in the wavelength range of 450 to 650 (Figs. 4 and 5) but does not teach the reflectance being 2% or less at an angle of incidence from 0 to 40 degrees as claimed. 
Reymond discloses an article  with an antireflection coating having a reflectance less than 1.5% (abstract and [0036]) with examples teaching less than 2% at angles of 0 to 40 degrees (see Reymond, Tables 2, 5 and 7). 
It would have been obvious to one of ordinary skill in the art at the time of the invention that the coated substrate in Henn should be designed to have a low reflectance of 2% or less in the wavelength of 450 to 650 at the angle of incidence of 0 to 40 degrees to have good antireflection characteristics (Reymond, [0015]).
Response to Arguments
Applicant’s arguments, see pages 14-15, filed 6/7/2021, with respect to the rejection(s) of claim(s) 1, 3-8, 11-12, 14-19, 24-25, 27, 31, 36-39, and 43-46 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Henn in view of Suzuki and Lu; Henn in view of Suzuki, Lu and Watanabe; Henn in view of Suzuki, Lu and Lee; and Henn in view of Suzuki, Lu and Reymond.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2015/085283 A1 discloses a base substrate coated with an anti-reflective coating having at least six deposited layers with an average reflectance of not more than 1%, a hardness of at least 9 GPa, and a reflectance color for both a* and b* from -2.0 to 2.0 (abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783